Order unanimously affirmed without costs. Memorandum: Respondents appeal from an order of the Supreme Court of Erie County which, following a hearing, declared null and void the results of an organizational meeting of the Erie County Conservative Party on October 1, 1990, and directed a new organizational meeting be held in an expeditious fashion.
Respondents’ contention that the failure to join the Erie County Conservative Party as a necessary party requires dismissal of the petition is without merit (see, Matter of Michaels v New York State Bd. of Elections, 154 AD2d 873). All necessary parties were joined, including those persons claiming to have been elected to Party leadership positions (CPLR 1001 [a]; compare, Matter of Rizzo v Withers, 158 AD2d 497). Moreover, the Erie County Conservative Party has been deemed "functus officio” until an organizational meeting could be held to elect new officers (Matter of Mazur v Kelly, 170 AD2d 1037).
*1068Respondents’ argument that the petition was insufficiently pleaded is similarly without merit. The petition alleged facts sufficient to establish a right to the particular relief sought (see, Matter of Reich v Power, 30 AD2d 925, affd sub nom. Matter of Reich v Lisa, 22 NY2d 887; compare, Matter of Mencher, 245 App Div 381). Respondents received adequate notice of the allegations and objections against them. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J.— Election Law.) Present—Callahan, J. P., Doerr, Boomer, Law-ton and Davis, JJ. (Order entered Mar. 27, 1991.)